In an action in which a judgment of separation in favor of the plaintiff wife was granted on June 22, 1961, the husband appeals from an order of the Supreme Court, Queens County, dated October 9, 1968, which granted plaintiff’s motion (1) to amend the judgment by increasing the alimony and (2) for a counsel fee, to the extent of awarding plaintiff (a) an additional $60 a week alimony for the period of time she remains disabled from injuries sustained in a certain accident and (b) a counsel fee of $500. Order reversed, on the law and the facts and in the exercise of discretion, without costs, and motion remitted to the Special Term for a hearing and a determination de novo. In our opinion, the record lacks much of the relevant information that is required for a proper determination of the motion; and it was improper to grant the motion without holding a hearing at which the facts could be fully developed. Christ, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.